     Case 2:07-cv-02513-GMS Document 2664 Filed 06/17/21 Page 1 of 5



 1   Mary R. O'Grady, 011434
     Kimberly I. Friday, 035369
 2   Joshua Messer, 035101
     OSBORN MALEDON, P.A.
 3   2929 North Central Avenue, Suite 2100
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
     mogrady@omlaw.com
 5   kfriday@omlaw.com
     jmesser@omlaw.com
 6
     Attorneys for Defendant Paul Penzone
 7
 8   Joseph I. Vigil, 018677
     Joseph J. Branco, 031474
 9   Maricopa County Attorney’s Office
     Civil Services Division
10   225 West Madison Street
     Phoenix, Arizona 85003
11   Telephone (602) 506-8541
     Facsimile (602) 506-4137
12   vigilj@mcao.maricopa.gov
     brancoj@mcao.maricopa.gov
13   ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
14
     Attorneys for Defendant Paul Penzone and Maricopa County
15
16                     IN THE UNITED STATES DISTRICT COURT
17                           FOR THE DISTRICT OF ARIZONA
18
     Manuel De Jesus Ortega Melendres, on           No. CV-07-2513-PHX-GMS
19   behalf of himself and all others similarly
20   situated; et al.,
                                                    JOINT NOTICE REGARDING
                          Plaintiffs,               EXPERT AVAILABILITY
21
     and
22
23   United States of America,

24                        Plaintiff-Intervenor,

25   vs.

26   Paul Penzone, in his official capacity as
     Sheriff of Maricopa County, Arizona, et al.,
27
                          Defendants.
28
     Case 2:07-cv-02513-GMS Document 2664 Filed 06/17/21 Page 2 of 5



 1          This Joint Notice Regarding Expert Availability is submitted to comply with this
 2   Court’s order (Doc. 2658 at 2) that the parties “confer and submit their experts’ joint
 3   availabilities in July, August, and September 2021” for a meeting on the Joint Motion
 4   to Enforce Paragraph 70 (Doc. 2607). The parties have conferred and experts for all
 5   three parties are available on the following dates:
 6                 July 19, 27, 28, 30;
 7                 August 3-6, 9-11, 13, 19, 23; and
 8                 September 13-17, 20, and 21.
 9          Additionally, MCSO’s and DOJ’s experts are available on October 1, 5-8, and
10   25-29. Plaintiffs strongly prefer for the hearing to go forward in August as discussed
11   during the status conference, but their experts are available during the same dates in
12   October as listed above.
13          Plaintiffs and the United States suggest that preparation for the Traffic Stop
14   Monthly Report meeting and the meeting itself will be more efficient if the parties
15   advise the Court in advance of the identities of their expert witnesses. In addition,
16   Plaintiffs and the United States suggest that it would be helpful to have the Court’s
17   guidance regarding the format for the meeting (e.g. whether the Court anticipates that
18   the experts will begin with a presentation, and whether the Court expects that the parties
19   will conduct direct examination and cross examination). MCSO does not have a
20   position on these suggestions.
21          MCSO also provides notice that if the Court desires to schedule the show cause
22   hearing consecutive to the expert meeting on the Joint Motion to Enforce Paragraph 70,
23   one of MCSO’s witnesses for the show cause hearing is not available from September
24   5 through September 28.
25   //
26   //
27   //
28   //
                                                 2
     Case 2:07-cv-02513-GMS Document 2664 Filed 06/17/21 Page 3 of 5



 1        Dated this 17th day of June, 2021.
 2                                        OSBORN MALEDON, P.A.
 3
                                          By       s/Kimberly I. Friday
 4                                                 Mary R. O’Grady
 5                                                 Kimberly I. Friday
                                                   Joshua Messer
 6                                                 2929 North Central, Suite 2100
                                                   Phoenix, Arizona 85012-2793
 7
                                          Attorneys for Defendant Paul Penzone
 8
 9                                        ALLISTER ADEL
                                          MARICOPA COUNTY ATTORNEY
10
11                                        By:      s/Joseph Branco (with permission)
                                                   Joseph I. Vigil (018677)
12                                                 Joseph J. Branco (031474)
                                                   Maricopa County Attorney’s Office
13                                                 Civil Services Division
                                                   225 West Madison Street
14                                                 Phoenix, Arizona 85003
15
                                          Attorneys for Defendant Paul Penzone and
16                                        Maricopa County

17
                                          COVINGTON & BURLING LLP
18
19                                        By:      s/Casey Arellano (with permission)
20                                                 Daniel Rios (pro hac vice)
                                                   One CityCenter, 850 10th Street NW
21                                                 Washington, D.C. 20001
                                                   Telephone: +1 (202) 662-6000
22                                                 Facsimile: +1 (202) 662-6291
                                                   Email: drios@cov.com
23
                                                   Stanley Young (pro hac vice)
24                                                 3000 El Camino Real
25                                                 5 Palo Alto Square, 10th Floor
                                                   Palo Alto, California 94306
26                                                 Telephone: + 1 (650) 632-4704
                                                   Facsimile: + 1 (650) 632-4804
27                                                 Email: syoung@cov.com
28
                                               3
     Case 2:07-cv-02513-GMS Document 2664 Filed 06/17/21 Page 4 of 5



 1                                          Amy Heath (pro hac vice)
                                            Hannah Chartoff (pro hac vice)
 2                                          Salesforce Tower
 3                                          415 Mission Street, Suite 5400
                                            San Francisco, California 94105-2533
 4                                          Telephone: + 1 (415) 591-6000
                                            Facsimile: + 1 (415) 591-6091
 5                                          Email: aheath@cov.com
                                            Email: hchartoff@cov.com
 6
                                            ACLU Foundation
 7
                                            Cecillia D. Wang (pro hac vice)
 8                                          39 Drumm Street
                                            San Francisco, CA 94111
 9                                          Telephone: (415) 343-0775
                                            cwang@aclu.org
10
                                            ACLU Foundation of Arizona
11                                          Victoria Lopez (AZ 330042)
12                                          Christine K. Wee (AZ 028535)
                                            Casey Arellano (AZ 031242)
13                                          3707 North 7th Street, Suite 235
                                            Phoenix, AZ 85014
14                                          Telephone: (602) 650-1854
                                            vlopez@acluaz.org
15                                          cwee@acluaz.org
                                            carellano@acluaz.org
16
17                                          MALDEF
                                            Belinda Escobosa Helzer (pro hac vice)
18                                          634 S. Spring Street, 11th Floor
                                            Los Angeles, CA 90014
19                                          Telephone: (213) 629-2512
                                            bescobosa@maldef.org
20
21                                          Attorneys for Plaintiffs

22                                          UNITED STATES OF AMERICA

23                                          Kristen Clarke
                                            Assistant Attorney General
24                                          Civil Rights Division
25
                                            Steven H. Rosenbaum
26                                          Chief, Special Litigation Section

27                                          Cynthia Coe
                                            Acting Special Counsel (DC Bar No.
28                                          438792)
                                        4
     Case 2:07-cv-02513-GMS Document 2664 Filed 06/17/21 Page 5 of 5



 1
 2                                   By:    s/Beatriz Aguirre (with permission)
 3                                          Beatriz Aguirre (NV Bar No. 14816)
                                            Nancy Glass (DC Bar No. 995831)
 4                                          Maureen Johnston (WA Bar No. 50037)
                                            Trial Attorneys
 5
                                            U.S. Department of Justice
 6                                          Civil Rights Division
                                            Special Litigation Section
 7                                          Telephone: (202) 598-1507
 8                                          Beatriz.aguirre2@usdoj.gov

 9                                          Attorneys for the United States
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        5
